898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Quincy WEST, Plaintiff-Appellant,v.Samuel ATKINS, Doctor, Defendant-Appellee.
No. 89-7212.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 28, 1989.Decided:  Feb. 27, 1990.Rehearing and Rehearing In Banc Denied April 25, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 84-1346-CRT)
Quincy West, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellee.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Quincy West appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  West v. Atkins, C/A No. 84-1346-CRT (E.D.N.C. Sept. 11, 1989).  We deny West's request for appointment of counsel because West adequately presented his claims and this case does not present exceptional circumstances such that counsel is required.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.